--------------------------------------------------------------------------------

Exhibit 10.1

DISCOVERY LABORATORIES, INC.


Common Stock
($0.001 par value per share)


AT-THE-MARKET EQUITY OFFERING SALES AGREEMENT




February  11, 2013


STIFEL, NICOLAUS & COMPANY, INCORPORATED
One South Street, 15th Floor
Baltimore, Maryland 21202


Ladies and Gentlemen:


DISCOVERY LABORATORIES, INC., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell from time
to time to or through Stifel, Nicolaus & Company, Incorporated (“Stifel
Nicolaus”), as sales agent and/or principal (“Agent”), shares (the “Shares”) of
the Company’s common stock, $0.001 par value per share (the “Common Stock”),
having an aggregate offering price of up to $25,000,000 on the terms set forth
in Section 2 of this At-the-Market Equity Offering Sales Agreement (the
“Agreement”).  The Company agrees that whenever it determines to sell Shares
directly to the Agent as principal, it will enter into a separate agreement
(each, a “Terms Agreement”) in substantially the form of Annex I hereto,
relating to such sale in accordance with Section 3 of this
Agreement.  Notwithstanding the foregoing, the Company shall not issue pursuant
to this Agreement, or enter into a Terms Agreement with respect to the sale of,
an aggregate amount of Common Stock that would cause the Company to exceed the
amount of securities issuable pursuant to Instruction 1.B.6 of Form S-3 at any
time the Company is subject to such limitation.


Section 1.  Representations and Warranties.  The Company represents and warrants
to the Agent that as of the date of this Agreement, each Applicable Time (as
defined in Section 1(a) below) and each Settlement Date (as defined in Section
2(h) below):


(a)           Compliance with Registration Requirements.  The Company has filed
with the Securities and Exchange Commission (the “Commission”) a registration
statement under the Securities Act of 1933, as amended (the “1933 Act”), on Form
S-3 (File No. 333-174786), in respect of the  Common Stock (including the
Shares) (collectively, the “Securities”) not earlier than three years prior to
the date hereof; such registration statement, and any post-effective amendment
thereto, has become effective; and no stop order suspending the effectiveness of
such registration statement or any part thereof has been issued and no
proceeding for that purpose has been initiated or, to the knowledge of the
Company, threatened by the Commission (the base prospectus filed as part of such
registration statement, in the form in which it has most recently been filed
with the Commission on or prior to the date of this Agreement, is hereinafter
called the “Basic Prospectus”; the various parts of such registration statement,
including all exhibits thereto and any prospectus supplement relating to the
Shares that is filed with the Commission and deemed by virtue of Rule 430B to be
part of such registration statement, each as amended at the time such part of
the registration statement became effective, are hereinafter collectively called
the “Registration Statement”; the prospectus supplement specifically relating to
the Shares prepared and filed with the Commission pursuant to Rule 424(b) under
the 1933 Act is hereinafter called the “Prospectus Supplement”; the Basic
Prospectus, as amended and supplemented by the Prospectus Supplement, is
hereinafter called the “Prospectus”; any reference herein to the Basic
Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to refer
to and include the documents incorporated by reference therein pursuant to Item
12 of Form S-3 under the 1933 Act; any reference to any amendment or supplement
to the Basic Prospectus, the Prospectus Supplement or the Prospectus shall be
deemed to refer to and include any post-effective amendment to the Registration
Statement, any prospectus supplement relating to the Shares filed with the
Commission pursuant to Rule 424(b) under the 1933 Act and any documents filed
under the Securities Exchange Act of 1934, as amended (the “1934 Act”), and
incorporated therein, in each case after the date of the Basic Prospectus, the
Prospectus Supplement or the Prospectus, as the case may be; any reference to
any amendment to the Registration Statement shall be deemed to refer to and
include any annual report of the Company filed pursuant to Section 13(a) or
15(d) of the 1934 Act after the effective date of the Registration Statement
that is incorporated by reference in the Registration Statement; and any “issuer
free writing prospectus” as defined in Rule 433 under the 1933 Act relating to
the Shares is hereinafter called an “Issuer Free Writing Prospectus”).


 
1

--------------------------------------------------------------------------------

 
 
No order preventing or suspending the use of the Basic Prospectus, the
Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus has
been issued by the Commission, and the Basic Prospectus and the Prospectus
Supplement, at the time of filing thereof, conformed in all material respects to
the requirements of the 1933 Act and the rules and regulations of the Commission
thereunder (the “1933 Act Regulations”) and did not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


For the purposes of this Agreement, the “Applicable Time” means, with respect to
any Shares, the time of sale of such Shares pursuant to this Agreement; the
Prospectus and the applicable Issuer Free Writing Prospectus(es) issued at or
prior to such Applicable Time, taken together (collectively, and, with respect
to any Shares, together with the public offering price of such Shares, the
“General Disclosure Package”) as of each Applicable Time and each Settlement
Date, will not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and each
applicable Issuer Free Writing Prospectus will not conflict with the information
contained in the Registration Statement, the Prospectus Supplement or the
Prospectus and each such Issuer Free Writing Prospectus, as supplemented by and
taken together with the General Disclosure Package as of such Applicable Time,
will not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.


(b)           Incorporation of Documents by Reference.  The documents
incorporated or deemed to be incorporated by reference in the Registration
Statement and the Prospectus, when they became effective or were filed with the
Commission, as the case may be, complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”), and, when read together with the other
information in the Prospectus, (a) at the time the Registration Statement became
effective, (b) at the time the Prospectus was issued and (c) on the date of this
Agreement, did not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.
 
(c)           Independent Accountants.  The accountants who certified the
financial statements and supporting schedules included in the Registration
Statement are independent public accountants as required by the 1933 Act and the
1933 Act Regulations.


(d)           Financial Statements.  The financial statements included or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, together with the related schedules and notes,
present fairly, in all material respects, the financial position of the Company
and its consolidated Subsidiaries (as defined below) at the dates indicated and
the statement of operations, stockholders’ equity and cash flows of the Company
and its consolidated Subsidiaries for the periods specified; said financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis
throughout the periods involved except as may be set forth in the notes included
or incorporated by reference and except that unaudited financial statements may
not contain footnotes required by GAAP.  The supporting schedules, if any,
present fairly, in all material respects, in accordance with GAAP the
information required to be stated therein.  The selected financial data and the
summary financial information included in the Prospectus present fairly, in all
material respects, the information shown therein and have been compiled on a
basis consistent with that of the audited financial statements included or
incorporated by reference in the Registration Statement. All disclosures, if
any, contained in the Registration Statement, the General Disclosure Package or
the Prospectus, or incorporated by reference therein, regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the 1934 Act and Item 10 of Regulation
S-K of the 1933 Act, to the extent applicable.


 
2

--------------------------------------------------------------------------------

 
 
(e)           No Material Adverse Change in Business.  Since the respective
dates as of which information is given in the Registration Statement, the
General Disclosure Package or the Prospectus, except as otherwise stated
therein, (A) there has been no material adverse change, in the condition,
financial or otherwise, or in the earnings, business affairs or business
prospects of the Company and its Subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business (a “Material Adverse
Effect”), (B) there have been no transactions entered into by the Company or any
of its Subsidiaries, other than those in the ordinary course of business, which
are material with respect to the Company and its Subsidiaries considered as one
enterprise, and (C) there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock.


(f)           Good Standing of the Company.  The Company has been duly organized
and is validly existing as a corporation in good standing under the laws of the
jurisdiction of its organization and has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Prospectus and to enter into and perform its obligations under this Agreement;
and the Company is duly qualified as a foreign corporation to transact business
and is in good standing in each other jurisdiction in which such qualification
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect.


(g)           Good Standing of Subsidiaries.  Each subsidiary listed from time
to time on Schedule 1 hereto (each a “Subsidiary” and, collectively, the
“Subsidiaries”) has been duly organized and is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Prospectus and is duly qualified as a
foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect; except as otherwise disclosed in the Registration Statement, all
of the issued and outstanding capital stock of each such Subsidiary has been
duly authorized and validly issued, is fully paid and non-assessable and is
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or equity; none of
the outstanding shares of capital stock of any Subsidiary was issued in
violation of the preemptive or similar rights of any securityholder of such
Subsidiary.  The only subsidiaries, direct and indirect, of the Company are the
subsidiaries listed on Schedule 1 hereto.


(h)           Capitalization.  The shares of issued and outstanding Common Stock
have been duly authorized and validly issued and are fully paid and
non-assessable; none of the outstanding shares of capital stock of the Company
was issued in violation of the preemptive or other similar rights of any
securityholder of the Company.  The Company’s Common Stock has been registered
pursuant to Section 12(b) of the 1934 Act and is listed on the Nasdaq Capital
Market (“Nasdaq”), and the Company has taken no action designed to, or likely to
have the effect of, terminating the registration or listing of the Common Stock
from Nasdaq, nor has the Company received any notification that the Commission
or Nasdaq is contemplating terminating such registration or listing.


(i)           Authorization of Agreements.  This Agreement and any Terms
Agreement have been duly authorized by the Company.  This Agreement has been,
and any Terms Agreement will be, executed and delivered by the Company.


(j)           Authorization and Description of Securities.  The Shares have been
duly authorized for issuance and sale pursuant to this Agreement and, when
issued and delivered by the Company pursuant to this Agreement or any Terms
Agreement against payment of the consideration set forth herein or therein, will
be validly issued and fully paid and non-assessable; the Common Stock conforms
to all statements relating thereto contained in the Prospectus and such
description conforms to the rights set forth in the instruments defining the
same; no holder of the Shares will be subject to personal liability by reason of
being such a holder; and the issuance of the Shares is not subject to the
preemptive or other similar rights of any securityholder of the Company.


 
3

--------------------------------------------------------------------------------

 
 
(k)           Absence of Defaults and Conflicts.  (a) Neither the Company nor
any of its Subsidiaries is in violation of its charter or by-laws or in default
in the performance or observance of any obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, deed of trust, loan or
credit agreement, note, lease or other agreement or instrument to which the
Company or any of its Subsidiaries is a party or by which it or any of them may
be bound, or to which any of the property or assets of the Company or any
Subsidiary is subject (collectively, “Agreements and Instruments”) except for
such violations and defaults as would not have a Material Adverse Effect; (b)(i)
and the execution, delivery and performance of this Agreement or of any Terms
Agreement and the consummation of the transactions contemplated herein or in any
Terms Agreement and in the Registration Statement (including the issuance and
sale of the Shares and the use of the proceeds from the sale of the Shares as
described in the Prospectus under the caption “Use of Proceeds”) and compliance
by the Company with its obligations hereunder have been duly authorized by all
necessary corporate action and do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default or Repayment Event (as defined below) under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any Subsidiary pursuant to, the Agreements and
Instruments, (ii) nor will such action result in any violation of the provisions
of the charter or by-laws of the Company or any Subsidiary, (iii) nor will such
action result in any violation of any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, government instrumentality or
court, domestic or foreign, having jurisdiction over the Company or any
Subsidiary or any of their assets, properties or operations; except, with
respect to each of clauses (b)(i)-(iii), for those or under those circumstances
that would not reasonably be expected to have a Material Adverse Effect.  As
used herein, a “Repayment Event” means any event or condition which gives the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or any
Subsidiary.


(l)           Absence of Labor Dispute.  No labor dispute with the employees of
the Company or any Subsidiary exists or, to the knowledge of the Company, is
imminent and that would reasonably be expected to have a Material Adverse
Effect, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any Subsidiary’s principal
suppliers, manufacturers, customers or contractors that would reasonably be
expected to have a Material Adverse Effect.
 
(m)           Absence of Proceedings.  There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company or any Subsidiary, which is
required to be disclosed in the Registration Statement or the Prospectus (other
than as disclosed therein), or which would reasonably be expected to result in a
Material Adverse Effect, or which might materially and adversely affect the
properties or assets thereof or the consummation of the transactions
contemplated in this Agreement or any Terms Agreement or the performance by the
Company of its obligations hereunder or thereunder.  The aggregate of all
pending legal or governmental proceedings to which the Company or any Subsidiary
is a party or of which any of their respective property or assets is the subject
which are not described in the Registration Statement or the Prospectus,
including ordinary routine litigation incidental to the business, would not
reasonably be expected to result in a Material Adverse Effect.


(n)           Accuracy of Exhibits.  There are no contracts or documents which
are required to be described in the Registration Statement or the Prospectus or
the documents incorporated by reference therein or to be filed as exhibits
thereto which have not been so described and filed as required by the 1933 Act
and the 1933 Act Regulations.


(o)           Possession of Intellectual Property.  Except as disclosed in the
Registration Statement, the Prospectus or the General Disclosure Package, the
Company and its Subsidiaries own or possess, or can acquire on reasonable terms,
adequate patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry on the business now operated by them except to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect, and neither the Company nor any of its Subsidiaries has received
any notice or is otherwise aware of any infringement of or conflict with
asserted rights of others with respect to any Intellectual Property or of any
facts or circumstances which would render any Intellectual Property invalid or
inadequate to protect the interest of the Company or any of its Subsidiaries
therein and that would reasonably be expected to have a Material Adverse Effect.


 
4

--------------------------------------------------------------------------------

 
 
(p)           Absence of Further Requirements.  No filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any court or governmental authority or agency is necessary or
required for the performance by the Company of its obligations hereunder, in
connection with the offering, issuance or sale of the Shares hereunder or the
consummation of the transactions contemplated by this Agreement or any Terms
Agreement, except such as have been already obtained or as may be required under
the 1933 Act or the 1933 Act Regulations or state securities laws or by the
rules of Nasdaq or the Financial Industry Regulatory Authority (“FINRA”).


(q)           Absence of Manipulation.  Neither the Company nor to the Company’s
knowledge, any affiliate (as defined in the Rule 405 of the 1933 Act
Regulations) of the Company has taken, nor will the Company take, directly or
indirectly, any action which is designed to or which has constituted or which
would be expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares.
 
(r)           Possession of Licenses and Permits.  Except as described in the
Registration Statement or the Prospectus, the Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them except where the failure to possess such
Governmental Licenses would not reasonably have a Material Adverse Effect; the
Company and its Subsidiaries are in compliance with the terms and conditions of
all such Governmental Licenses; all of the Governmental Licenses are valid and
in full force and effect except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect; and neither the Company nor any
of its Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses except where such
revocation or modification would not reasonably be expected to have a Material
Adverse Effect.


(s)           Title to Property.  Except where the failure thereof would not
reasonably be expected to result in a Material Adverse Effect, the Company and
its Subsidiaries have good title to all personal property owned by them, in each
case, free and clear of all mortgages, pledges, liens, security interests,
claims, restrictions or encumbrances of any kind except such as (a) are
described in the Prospectus or (b) do not, singly or in the aggregate,
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company or any of its
Subsidiaries; and all of the leases and subleases material to the business of
the Company and its Subsidiaries, considered as one enterprise, and under which
the Company or any of its Subsidiaries holds properties described in the
Prospectus, are in full force and effect, and neither the Company nor any
Subsidiary has any notice of any material claim of any sort that has been
asserted by anyone adverse to the rights of the Company or any Subsidiary under
any of the leases or subleases mentioned above, or affecting or questioning the
rights of the Company or such Subsidiary to the continued possession of the
leased or subleased premises under any such lease or sublease.  The Company does
not own any real property.


(t)           Investment Company Act.  The Company is not required, and upon the
issuance and sale of the Shares as herein contemplated and the application of
the net proceeds therefrom as described in the Prospectus will not be required,
to register as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


(u)           Environmental Laws.  Except as described in the Registration
Statement, the General Disclosure Package or Prospectus: (A) neither the Company
nor any of its Subsidiaries is in violation of any federal, state, local or
foreign statute, law, rule, regulation, ordinance, code, including any judicial
or administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products, asbestos-containing
materials or mold (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials (collectively, “Environmental Laws”) that would
reasonably be expected to have a Material Adverse Effect, (B) the Company and
its Subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements except for those that would not reasonably be expected to have a
Material Adverse Effect, (C) there are no pending or to the knowledge of the
Company threatened administrative, regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect and (D) there are no events or circumstances that would
reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company or any of its
Subsidiaries relating to Hazardous Materials or any Environmental Laws that
would reasonably be expected to have a Material Adverse Effect.


 
5

--------------------------------------------------------------------------------

 
 
(v)           Registration Rights.  Except as disclosed in the Registration
Statement or Prospectus, there are no persons with registrations rights or other
similar rights to have any securities registered pursuant to the Registration
Statement.


(w)           Accounting Controls and Disclosure Controls.  The Company and each
of its Subsidiaries maintain a system of internal accounting controls sufficient
to provide reasonable assurances that (A) transactions are executed in
accordance with management’s general or specific authorization; (B) transactions
are recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  Except as disclosed in the Prospectus, the
Registration Statement or the General Disclosure Package, since the end of the
Company’s most recent audited fiscal year, there has been (1) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (2) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
 
The Company and its consolidated Subsidiaries employ disclosure controls and
procedures that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.
 
(x)           S-3 Eligibility.  (A)(i) At the time of filing the Registration
Statement and (ii) at the time of the most recent amendment thereto for the
purposes of complying with Section 10(a)(3) of the 1933 Act (whether such
amendment was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the 1934 Act or form of prospectus), the Company met the
then applicable requirements for use of Form S-3 under the 1933 Act and (B) at
the earliest time after the filing of the Registration Statement that the
Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) under the 1933 Act) of the Shares, the Company was not
an “ineligible issuer” as defined in Rule 405 under the 1933 Act.


(y)           No Commissions.  Neither the Company nor any of its Subsidiaries
is a party to any contract, agreement or understanding with any person (other
than as contemplated by this Agreement or any Terms Agreement) that would give
rise to a valid claim against the Company or any of its Subsidiaries or the
Agent for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Shares.


(z)           [Reserved.]


(aa)           Deemed Representation.  Any certificate signed by any officer of
the Company delivered to the Agent or to counsel for the Agent pursuant to or in
connection with this Agreement or any Terms Agreement shall be deemed a
representation and warranty by the Company to the Agent as to the matters
covered thereby as of the date or dates indicated in such certificate.


(bb)           Compliance with the Sarbanes-Oxley Act.  There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”) applicable to the
Company, including Section 402 related to loans and Sections 302 and 906 related
to certifications.
 
 
6

--------------------------------------------------------------------------------

 
 
(cc)           Payment of Taxes.  All United States federal income tax returns
of the Company and its Subsidiaries required by law to be filed have been filed
and all taxes shown by such returns or otherwise assessed, which are due and
payable, have been paid, except assessments against which appeals have been or
will be promptly taken and as to which adequate reserves have been provided and
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.  The United States federal income tax returns of the
Company through the fiscal year ended December 31, 2011 have been filed and no
assessment in connection therewith has been made against the Company. The
Company and its Subsidiaries have filed all other tax returns that are required
to have been filed by them pursuant to applicable foreign, state, local or other
law and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Company and its Subsidiaries, except for such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided and except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Company in respect of any income and corporation tax
liability for any years not finally determined are adequate to meet any
assessments or re-assessments for additional income tax for any years not
finally determined except to the extent any inadequacy would not reasonably be
expected to have a Material Adverse Effect.
 
(dd)           Insurance.  The Company and its Subsidiaries carry or are
entitled to the benefits of insurance with nationally recognized insurers in
such amounts and covering such risks as the Company considers adequate, and all
such insurance is in full force and effect.  The Company has no reason to
believe that it or any Subsidiary will not be able (A) to renew its existing
insurance coverage as and when such policies expire or (B) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not result in a Material
Adverse Effect.
 
(ee)           Statistical and Market-Related Data.  Any statistical and
market-related data included in the Registration Statement, the General
Disclosure Package and the Prospectus are based on or derived from sources that
the Company believes to be reliable and accurate.
 
(ff)           Foreign Corrupt Practices Act.  Neither the Company nor, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
other person acting on behalf of the Company or any of its Subsidiaries is aware
of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company and, to the knowledge of
the Company, its affiliates have conducted their businesses in compliance with
the FCPA.
 
(gg)           Money Laundering Laws.  The operations of the Company are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
 
(hh)           OFAC.  Neither the Company nor, to the knowledge of the Company,
any director, officer, agent, employee, affiliate or person acting on behalf of
the Company is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person whom the Company has knowledge is currently subject
to any U.S. sanctions administered by OFAC.
 
 
7

--------------------------------------------------------------------------------

 


Section 2.  Sale and Delivery of Shares.


(a)           Subject to the terms and conditions set forth herein, the Company
agrees to issue and sell exclusively through the Agent acting as sales agent or
directly to the Agent acting as principal from time to time, and the Agent
agrees to use its commercially reasonable efforts to sell as sales agent for the
Company, the Shares.  Sales of the Shares, if any, through the Agent acting as
sales agent or directly to the Agent acting as principal will be made by means
of ordinary brokers’ transactions on Nasdaq, in negotiated transactions or
otherwise at market prices prevailing at the time of sale, at prices related to
prevailing market prices or at negotiated prices or at prices specified by the
Company to the Agent pursuant to Section 2(b).  Anything to the contrary
notwithstanding in this Agreement, without the Company’s prior written consent
(which may include explicit authorization in a Terms Agreement), the Agent may
not place Shares (a) by any method other than those deemed to be an “at the
market” offering as defined in Rule 415 of the 1933 Act, including without
limitation sales made through Nasdaq, on any other existing trading market for
the Common Stock or to or through a market maker, (b) in negotiated
transactions, or (c) for its own account as principal. The Agent shall effect
any sales of Shares in accordance with applicable state and federal laws, rules
and regulations, including Regulation M under the 1934 Act and the rules of
Nasdaq  and otherwise in accordance with the terms of the applicable Terms
Agreement, if any. Nothing contained herein restricts, nor may be deemed to
restrict, the Company from undertaking any other offering of its securities,
including without limitation, a simultaneous offering of its securities whether
pursuant to a separate registration under the 1933 Act (or an exemption from
such registration), or another offering under the Registration Statement,
provided the Company complies with Section 3(p).
 
(b)           The Shares are to be sold on a daily basis or otherwise as shall
be agreed to by the Company and the Agent on that trading day (other than a day
on which Nasdaq is scheduled to close prior to its regular weekday closing time,
each, a “Trading Day”) that the Company has satisfied its obligations under
Section 6 of this Agreement and that the Company has instructed the Agent to
make such sales.  On any Trading Day, the Company may instruct the Agent by
telephone (confirmed promptly by telecopy or email, which confirmation will be
promptly acknowledged by the Agent) as to the maximum dollar value or number of
Shares to be sold by the Agent on such day (in any event not in excess of the
number available for issuance under the Prospectus and the currently effective
Registration Statement) and the minimum price per Share at which such Shares may
be sold.  Subject to the terms and conditions hereof, the Agent shall use its
commercially reasonable efforts to sell as sales agent all of the Shares so
designated by the Company.  The Company and the Agent each acknowledge and agree
that (A) there can be no assurance that the Agent will be successful in selling
the Shares, (B) the Agent will incur no liability or obligation to the Company
or any other person or entity if they do not sell Shares for any reason other
than a failure by the Agent to use its commercially reasonable efforts
consistent with its normal trading and sales practices and applicable law and
regulations to sell such Shares as required by this Agreement, and (C) the Agent
shall be under no obligation to purchase Shares on a principal basis except as
otherwise specifically agreed by each of the Agent and the Company pursuant to a
Terms Agreement.  In the event of a conflict between the terms of this Agreement
and the terms of a Terms Agreement, the terms of such Terms Agreement will
control.


(c)           Notwithstanding the foregoing, the Company shall not authorize the
issuance and sale of, and the Agent as sales agent shall not be obligated to use
its commercially reasonable efforts to sell, any Shares (i) at a price lower
than the minimum price therefor authorized from time to time, or (ii) in a
number in excess of the number or dollar value of Shares authorized from time to
time to be issued and sold under this Agreement, in each case, by the Company’s
board of directors, or a duly authorized committee thereof, and notified to the
Agent in writing.  In addition, the Company may, upon notice to the Agent,
suspend the offering of the Shares or the Agent may, upon notice to the Company,
suspend the offering of the Shares with respect to which the Agent is acting as
sales agent for any reason and at any time; provided, however, that such
suspension or termination shall not affect or impair the parties’ respective
obligations with respect to the Shares sold hereunder prior to the giving of
such notice.  Any notice given pursuant to the preceding sentence may be given
by telephone (confirmed promptly by telecopy or email, which confirmation will
be promptly acknowledged).


(d)           The gross sales price of any Shares sold pursuant to this
Agreement by the Agent acting as sales agent of the Company shall be the market
price prevailing at the time of sale for shares of the Company’s Common Stock
sold by the Agent on Nasdaq or otherwise, at prices relating to prevailing
market prices or at negotiated prices.  The compensation payable to the Agent
for sales of Shares with respect to which the Agent acts as sales agent shall be
equal to 3.0% of the gross sales price of the Shares for amounts of Shares sold
pursuant to this Agreement.  The Company may sell Shares to the Agent, acting as
principal, at a price agreed upon with the Agent at the relevant Applicable Time
and pursuant to a separate Terms Agreement.  The remaining proceeds, after
further deduction for any transaction fees imposed by any governmental,
regulatory or self-regulatory organization in respect of such sales, shall
constitute the net proceeds to the Company for such Shares (the “Net
Proceeds”).  The Agent shall notify the Company as promptly as practicable if
any deduction referenced in the preceding sentence will be required.


 
8

--------------------------------------------------------------------------------

 
 
(e)  If acting as a sales agent hereunder, the Agent shall provide written
confirmation to the Company following the close of trading on Nasdaq, each day
in which Shares are sold under this Agreement setting forth the number of Shares
sold on such day, the aggregate gross sales proceeds of the Shares, the Net
Proceeds to the Company and the compensation payable by the Company to such
Agent with respect to such sales.


(f)  Under no circumstances shall the aggregate offering price or number, as the
case may be, of Shares sold pursuant to this Agreement and any Terms Agreement
exceed the aggregate offering price or number, as the case may be, of shares of
Common Stock (i) set forth in the preamble paragraph of this Agreement, (ii)
available for issuance under the Prospectus and the then currently effective
Registration Statement or (iii) authorized from time to time to be issued and
sold under this Agreement or any Terms Agreement by the Company.  In addition,
under no circumstances shall any Shares with respect to which the Agent acts as
sales agent be sold at a price lower than the minimum price therefor authorized
from time to time by the Company’s board of directors, or a duly authorized
committee thereof, and notified to the Agent in writing.


(g)           [Intentionally omitted].


(h)           Settlement for sales of Shares pursuant to this Section 2 will
occur on the third business day that is also a Trading Day following the trade
date on which such sales are made, unless another date shall be agreed to by the
Company and the Agent (each such day, a “Settlement Date”).  On each Settlement
Date, the Shares sold through the Agent for settlement on such date shall be
delivered by the Company to the Agent against payment of the Net Proceeds from
the sale of such Shares.  Settlement for all Shares shall be effected by
book-entry delivery of Shares to the Agent’s account at The Depository Trust
Company against payments by the Agent of the Net Proceeds from the sale of such
Shares in same day funds delivered to an account designated by the Company.  If
the Company shall default on its obligation to deliver Shares on any Settlement
Date, the Company shall (i) indemnify and hold the Agent harmless against any
loss, claim or damage arising from or as a result of such default by the Company
and (ii) pay the Agent any commission to which it would otherwise be entitled
absent such default.


(i)           Notwithstanding any other provision of this Agreement, the Company
and the Agent agree that no sales of Shares shall take place, and the Company
shall not request the sale of any Shares that would be sold, and the Agent shall
not be obligated to sell, during any period in which the Company’s insider
trading policy, as would prohibit the purchases or sales of the Company’s Common
Stock by its officers or directors, or during any other period in which the
Company is, or could reasonably be deemed to be, in possession of material
non-public information; provided that, unless otherwise agreed between the
Company and the Agent, for purposes of this paragraph (i) such period shall be
deemed to end on the date on which the Company’s next subsequent Annual Report
on Form 10-K or Quarterly Report on Form 10-Q, as the case may be, is filed with
the Commission.


(j)           At each Applicable Time and Settlement Date, the Company shall be
deemed to have affirmed each representation and warranty contained in this
Agreement.  Any obligation of the Agent to use its commercially reasonable
efforts to sell the Shares on behalf of the Company as sales agent shall be
subject to the continuing accuracy of the representations and warranties of the
Company herein, to the performance by the Company of its obligations hereunder
and to the continuing satisfaction of the additional conditions specified in
Section 6 of this Agreement.


Section 3.  Covenants.   The Company agrees with the Agent:


(a)           During any period when the delivery of a prospectus is required in
connection with the offering or sale of Shares (whether physically or through
compliance with Rule 153 or 172, or in lieu thereof, a notice referred to in
Rule 173(a) under the 1933 Act), (i) the Company will not file any amendment or
any supplement to the Registration Statement or the Prospectus prior to any
Settlement Date unless a copy thereof has been submitted to the Agent a
reasonable period before the filing and the Agent has not objected thereto
(provided, the failure to object shall not relieve the Company of liability or
obligations hereunder or affect the Agent’s rights to rely on the
representations and warranties herein) and will advise the Agent, promptly after
it receives notice thereof, of the time when any amendment to the Registration
Statement has been filed or becomes effective or any amendment or supplement to
the Prospectus has been filed and to furnish the Agent with copies thereof,
 
 
9

--------------------------------------------------------------------------------

 
 
(ii) to file promptly all other material required to be filed by the Company
with the Commission pursuant to Rule 433(d) under the 1933 Act, (iii) to file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company with the Commission pursuant to Section 13(a), 13(c),
14 or 15(d) of the 1934 Act, (iv) to advise the Agent, promptly after it
receives notice thereof, of the issuance by the Commission of any stop order or
of any order preventing or suspending the use of the Prospectus or other
prospectus in respect of the Shares, of the suspension of the qualification of
the Shares for offering or sale in any jurisdiction, of the initiation or
threatening of any proceeding for any such purpose, or of any request by the
Commission for the amending or supplementing of the form of the Registration
Statement or the Prospectus or for additional information, and (v) in the event
of the issuance of any such stop order or of any such order preventing or
suspending the use of the Prospectus in respect of the Shares or suspending any
such qualification, to promptly use its commercially reasonable efforts to
obtain the withdrawal of such order; and in the event of any such issuance of a
notice of objection, promptly to take such reasonable steps as may be necessary
to permit offers and sales of the Shares by the Agent, which may include,
without limitation, amending the Registration Statement or filing a new
registration statement, at the Company’s expense (references herein to the
Registration Statement shall include any such amendment or new registration
statement). Notwithstanding the foregoing, the Company shall not be obligated to
furnish copies of any report or statement filed with the Commission to the
extent it is available on the Commission’s Electronic Data-Gathering, Analysis,
and Retrieval system (“EDGAR”).


(b)           Promptly from time to time to take such action as the Agent may
reasonably request to qualify the Shares for offering and sale under the
securities laws of such jurisdictions as the Agent may request and to comply
with such laws so as to permit the continuance of sales and dealings therein in
such jurisdictions for as long as may be necessary to complete the sale of the
Shares, provided that in connection therewith the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction; and to promptly advise the Agent of the receipt by
the Company of any notification with respect to the suspension of the
qualification of the Shares for offer or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.


(c)           During any period when the delivery of a prospectus is required
(whether physically or through compliance with Rules 153 or 172, or in lieu
thereof, a notice referred to in Rule 173(a) under the 1933 Act) in connection
with the offering or sale of Shares, the Company will make available to the
Agent, as soon as practicable after the execution of this Agreement, and
thereafter from time to time furnish to the Agent, copies of the most recent
Prospectus in such quantities and at such locations as the Agent may reasonably
request for the purposes contemplated by the 1933 Act.  During any period when
the delivery of a prospectus is required (whether physically or through
compliance with Rules 153 or 172, or in lieu thereof, a notice referred to in
Rule 173(a) under the 1933 Act) in connection with the offering or sale of
Shares, and if at such time any event shall have occurred as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made when such Prospectus is delivered, not misleading, or, if for any other
reason it shall be necessary during such same period to amend or supplement the
Prospectus or to file under the 1934 Act any document incorporated by reference
in the Prospectus in order to comply with the 1933 Act or the 1934 Act, to
notify the Agent and to file such document and to prepare and furnish without
charge to the Agent as many written and electronic copies as the Agent may from
time to time reasonably request of an amended Prospectus or a supplement to the
Prospectus which will correct such statement or omission or effect such
compliance. Notwithstanding the foregoing, the Company shall not be required to
furnish any document to the extent such document is available on EDGAR.


(d)           To make generally available to its securityholders as soon as
practicable, but in any event not later than sixteen months after the effective
date of the Registration Statement (as defined in Rule 158(c) under the 1933
Act), an earnings statement of the Company and its Subsidiaries (which need not
be audited) complying with Section 11(a) of the 1933 Act and the rules and
regulations of the Commission thereunder (including, at the option of the
Company, Rule 158).


(e)           To pay the required Commission filing fees relating to the Shares
within the time required by Rule 456(b)(1) under the 1933 Act without regard to
the proviso therein and otherwise in accordance with Rules 456(b) and 457(r)
under the 1933 Act.


 
10

--------------------------------------------------------------------------------

 
 
(f)           To use the Net Proceeds received by it from the sale of the Shares
pursuant to this Agreement and any Terms Agreement in the manner specified in
the General Disclosure Package.


(g)           In connection with the offering and sale of the Shares, the
Company will file with Nasdaq all documents and notices, and make all
certifications, required by Nasdaq of companies that have securities that are
listed for quotation on Nasdaq and will use reasonable efforts to maintain such
listing.


(h)           To not take, directly or indirectly, and to cause its affiliates
(as defined in Rule 405 of the 1933 Act Regulations) to refrain from taking, any
action designed to cause or result in, or that has constituted or might
reasonably be expected to constitute, under the 1934 Act or otherwise, the
stabilization or manipulation of the price of any securities of the Company to
facilitate the sale or resale of the Shares.


(i)           In each Annual Report on Form 10-K or Quarterly Report on Form
10-Q filed by the Company in respect of any quarter in which sales of Shares
were made by or through the Agent under this Agreement or any Terms Agreement
(each date on which any such document is filed, and any date on which an
amendment to any such document is filed, a “Company Periodic Report Date”), the
Company shall set forth with regard to such quarter the number of Shares sold
through the Agent under this Agreement or any Terms Agreement and the Net
Proceeds received by the Company with respect to sales of Shares pursuant to
this Agreement or any Terms Agreement.


(j)           On the date the Company first files the Prospectus Supplement
relating to the offer and sale of the Shares pursuant to this Agreement (the
“Commencement Date”) and each time the Shares are delivered to the Agent as
principal on a Settlement Date pursuant to a Terms Agreement, and promptly after
each (i) date the Registration Statement or the Prospectus shall be amended or
supplemented (other than (1) by an amendment or supplement providing solely for
the determination of the terms of the Shares, (2) in connection with the filing
of a prospectus supplement that contains solely the information set forth in
Section 3(i), (3) in connection with the filing of any current reports on Form
8-K (other than any current reports on Form 8-K which contain financial
statements, supporting schedules or other financial data, including any current
report on Form 8-K under Item 2.02 of such form that is considered “filed” under
the 1934 Act) or (4) by a prospectus supplement relating to the offering of
other securities (including, without limitation, other shares of Common Stock))
(each such date, a “Registration Statement Amendment Date”) and, (ii) Company
Periodic Report Date, the Company will furnish or cause to be furnished
forthwith to the Agent a certificate dated the date of effectiveness of such
amendment or the date of filing with the Commission of such supplement or other
document, as the case may be, in a form reasonably satisfactory to the Agent to
the effect that the statements contained in the certificate referred to in
Section 6(e) of this Agreement which were last furnished to the Agent are true
and correct at the time of such amendment, supplement or filing, as the case may
be, as though made at and as of such time (except that such statements shall be
deemed to relate to the Registration Statement, the General Disclosure Package
and the Prospectus as amended and supplemented to such time) or, in lieu of such
certificate, a certificate of the same tenor as the certificate referred to in
said Section 6(e), but modified as necessary to relate to the Registration
Statement and the Prospectus as amended and supplemented, or to the document
incorporated by reference into the Prospectus, to the time of delivery of such
certificate. As used in this paragraph, to the extent there shall be an
Applicable Time on or following the date referred to in clause (i) or (ii)
above, promptly shall be deemed to be on or prior to the next succeeding
Applicable Time.


(k)           On the Commencement Date and each time the Shares are delivered to
the Agent as principal on a Settlement Date pursuant to a Terms Agreement, and
promptly after each (i) Registration Statement Amendment Date, and (ii) Company
Periodic Report Date, the Company will furnish or cause to be furnished to the
Agent and to counsel to the Agent the written opinion and letter of each Company
Counsel (as defined below) or other counsel reasonably satisfactory to the
Agent, dated the date of effectiveness of such amendment or the date of filing
with the Commission of such supplement or other document, as the case may be, in
a form and substance reasonably satisfactory to the Agent and its counsel, of
the same tenor as the opinions and letters referred to in Section 6(c) of this
Agreement, but modified as necessary to relate to the Registration Statement,
the General Disclosure Package and the Prospectus as amended and supplemented,
or to the document incorporated by reference into the Prospectus, to the time of
delivery of such opinion and letter or, in lieu of such opinion and letter,
counsel last furnishing such letter to the Agent shall furnish such Agent with a
letter substantially to the effect that the Agent may rely on such last opinion
and letter to the same extent as though each were dated the date of such letter
authorizing reliance (except that statements in such last letter shall be deemed
to relate to the Registration Statement and the Prospectus as amended and
supplemented to the time of delivery of such letter authorizing reliance). As
used in this paragraph, to the extent there shall be an Applicable Time on or
following the date referred to in clause (i) or (ii) above, promptly shall be
deemed to be on or prior to the next succeeding Applicable Time.


 
11

--------------------------------------------------------------------------------

 
 
(l)           On the Commencement Date and each time the Shares are delivered to
the Agent as principal on a Settlement Date pursuant to a Terms Agreement, and
promptly after each (i) Registration Statement Amendment Date, and (ii) Company
Periodic Report Date, the Company will cause Ernst & Young, LLP, or other
independent accountants reasonably satisfactory to the Agent, to furnish to the
Agent a letter, dated the date of effectiveness of such amendment or the date of
filing of such supplement or other document with the Commission, as the case may
be, in form reasonably satisfactory to the Agent and its counsel, of the same
tenor as the letter referred to in Section 6(d) hereof, but modified as
necessary to relate to the Registration Statement, the General Disclosure
Package and the Prospectus, as amended and supplemented, or to the document
incorporated by reference into the Prospectus, to the date of such letter. As
used in this paragraph, to the extent there shall be an Applicable Time on or
following the date referred to in clause (i) or (ii) above, promptly shall be
deemed to be on or prior to the next succeeding Applicable Time.


(m)           The Company consents to the Agent trading in the Company’s Common
Stock for the Agent’s own account and for the account of its clients at the same
time as sales of Shares occur pursuant to this Agreement or any Terms Agreement
provided that it does so in accordance Regulation M under the 1934 Act.


(n)           If, to the knowledge of the Company, all filings required by Rule
424 in connection with this offering shall not have been made or the
representations in Section 1(a) shall not be true and correct on the applicable
Settlement Date, the Company will offer to any person who has agreed to purchase
Shares from the Company as the result of an offer to purchase solicited by the
Agent the right to refuse to purchase and pay for such Shares.


(o)           The Company will cooperate timely with any reasonable due
diligence review conducted by the Agent or its counsel from time to time in
connection with the transactions contemplated hereby or in any Terms Agreement,
including, without limitation, and upon reasonable notice providing information
and making available documents and appropriate corporate officers, during
regular business hours and at the Company’s principal offices, as the Agent may
reasonably request.


(p)           During the time that instructions to sell Shares pursuant to
Section 2(b) or any Terms Agreement are in effect, the Company will not, without
(i) giving the Agent at least three business days’ prior written notice
specifying the nature of the proposed sale and the date of such proposed sale
and (ii) the Agent suspending activity under this program for such period of
time as requested by the Company or as deemed appropriate by the Agent in light
of the proposed sale, (A) offer, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of, lend or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or securities convertible into or exchangeable or exercisable for or
repayable with Common Stock, or file any registration statement under the 1933
Act with respect to any of the foregoing (other than a shelf registration
statement under Rule 415 under the 1933 Act, a registration statement on Form
S-8 or post-effective amendment to the Registration Statement) or (B) enter into
any swap or other agreement or any transaction that transfers in whole or in
part, directly or indirectly, any of the economic consequence of ownership of
the Common Stock, or any securities convertible into or exchangeable or
exercisable for or repayable with Common Stock, whether any such swap or
transaction described in clause (A) or (B) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise. The foregoing
sentence shall not apply to (x) any securities issuable upon the exercise or
conversion of warrants, options, convertible securities or other rights either
in existence prior to the date of this Agreement or issued thereafter in
compliance with this Section 3(p), (y) the Shares to be offered and sold through
the Agent pursuant to this Agreement or any Terms Agreement or (z) equity
incentive awards approved by the board of directors of the Company or the
compensation committee thereof or the issuance of Common Stock upon exercise
thereof.


(q)           If immediately prior to the third anniversary (the “Renewal
Deadline”) of the initial effective date of the Registration Statement, any of
the Shares remain unsold, the Company will, prior to the Renewal Deadline file,
if it has not already done so and is eligible to do so, an “automatic shelf
registration statement” (as defined in Rule 405 under the 1933 Act) relating to
the Shares, in a form reasonably satisfactory to the Agent.  If the Company is
not eligible to file an automatic shelf registration statement, the Company
will, prior to the Renewal Deadline, if it has not already done so, file a new
shelf registration statement relating to the Shares, in a form satisfactory to
the Agent, and will use its commercially reasonable efforts to cause such
registration statement to be declared effective within 60 days after the Renewal
Deadline.  The Company will take all other action necessary or appropriate to
permit the issuance and sale of the Shares to continue as contemplated in the
expired registration statement relating to the Shares.  References herein to the
Registration Statement shall include such new automatic shelf registration
statement or such new shelf registration statement, as the case may be.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 4.  Free Writing Prospectus.


(a)            (i)           The Company represents and agrees that without the
prior consent of the Agent (which consent may not be unreasonably withheld or
conditioned), it has not made and will not make any offer relating to the Shares
that would constitute a “free writing prospectus” as defined in Rule 405 under
the 1933 Act; and
 
(ii)           the Agent represents and agrees that, without the prior consent
of the Company (which consent may be given or withheld by the Company in its
sole discretion), it  has not made and will not make any offer relating to the
Shares that would constitute a free writing prospectus required to be filed with
the Commission.


(b)           The Company has complied and will comply with the requirements of
Rule 433 under the 1933 Act applicable to any Issuer Free Writing Prospectus
(including any free writing prospectus identified in Section 4(a) hereof),
including timely filing with the Commission or retention where required and
legending.
 
Section 5.  Payment of Expenses. The Company covenants and agrees with the Agent
that the Company will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Company’s counsel and accountants in
connection with the registration of the Shares under the 1933 Act and all other
expenses in connection with the preparation, printing and filing of the
Registration Statement, the Basic Prospectus, Prospectus Supplement, any Issuer
Free Writing Prospectus and the Prospectus and amendments and supplements
thereto and the mailing and delivering of copies thereof to the Agent; (ii) the
cost of printing or producing this Agreement or any Terms Agreement, any Blue
Sky and Legal Investment Memoranda, closing documents (including any
compilations thereof) and any other documents in connection with the offering,
purchase, sale and delivery of the Shares; (iii) all expenses in connection with
the qualification of the Shares for offering and sale under state securities
laws as provided in Section 3(b) hereof, including the reasonable fees and
disbursements of counsel for the Agent in connection with such qualification and
in connection with the Blue Sky and Legal Investment Surveys; (iv) any filing
fees incident to, and the reasonable fees and disbursements of counsel for the
Agent in connection with, any required review by the FINRA of the terms of the
sale of the Shares; (v) all fees and expenses in connection with listing or
quoting the Shares on Nasdaq; (vi) the cost of preparing the Shares; (vii) the
costs and charges of any transfer agent or registrar or any dividend
distribution agent; and (viii) all other costs and expenses incident to the
performance of its obligations hereunder which are not otherwise specifically
provided for in this Section. It is understood, however, that except as provided
in Section 7 hereof, the Agent will pay all of its own costs and expenses,
including the fees of its counsel, transfer taxes on resale of any of the Shares
by it, and any advertising expenses connected with any offers it may make.
 
Section 6.  Conditions of Agent’s Obligation.  The obligations of the Agent
hereunder shall be subject, in its discretion, to the condition that all
representations and warranties and other statements of the Company herein or in
certificates of any officer of the Company delivered pursuant to the provisions
hereof are true and correct as of the time of the execution of this Agreement,
the date of any executed Terms Agreement and as of each Registration Statement
Amendment Date, Company Periodic Report Date, Applicable Time and Settlement
Date, to the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:


 
13

--------------------------------------------------------------------------------

 
 
(a)           The Prospectus Supplement shall have been filed with the
Commission pursuant to Rule 424(b) under the 1933 Act and in accordance with
Section 3(a) hereof, any other material required to be filed by the Company
pursuant to Rule 433(d) under the 1933 Act shall have been filed with the
Commission within the applicable time periods prescribed for such filings by
Rule 433; no stop order suspending the effectiveness of the Registration
Statement or any part thereof shall have been issued and no proceeding for that
purpose shall have been initiated or threatened by the Commission and no notice
of objection of the Commission to the use of the form of the Registration
Statement or any post-effective amendment thereto pursuant to Rule 401(g)(2)
under the 1933 Act shall have been received; no stop order suspending or
preventing the use of the Prospectus or any Issuer Free Writing Prospectus shall
have been initiated or threatened by the Commission; and all requests for
additional information on the part of the Commission shall have been complied
with to the reasonable satisfaction of the Agent.


(b)           On every date specified in Section 3(k) hereof and on such other
dates as reasonably requested by Agent, LeClairRyan, A Professional Corporation,
counsel for the Agent, shall have furnished to the Agent such written opinion or
opinions, dated as of such date, with respect to such matters as the Agent may
reasonably request, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters.


(c)           On every date specified in Section 3(k) hereof and on such other
dates as reasonably requested by Agent, SNR Denton US LLP (“SNR”), and, solely
with respect to issuing corporate opinions not otherwise provided by SNR, the
Company’s in-house counsel (each, a “Company Counsel”), shall have furnished to
the Agent written opinion or opinions, dated as of such date, in form and
substance reasonably satisfactory to the Agent.


(d)           At the dates specified in Section 3(l) hereof and on such other
dates as reasonably requested by Agent, the independent accountants of the
Company who have certified the financial statements of the Company and its
Subsidiaries included or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus shall have
furnished to the Agent a letter dated as of the date of delivery thereof and
addressed to the Agent in form and substance reasonably satisfactory to the
Agent and its counsel, containing statements and information of the type
ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements of the Company and its Subsidiaries included
or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus.


(e)           (i) On the Commencement Date and on such other dates as reasonably
requested by Agent, the Company will furnish or cause to be furnished promptly
to the Agent a certificate of an officer in a form satisfactory to the Agent
stating the minimum price for the sale of such Shares pursuant to this Agreement
and the maximum number of Shares that may be issued and sold pursuant to this
Agreement or, alternatively, maximum gross proceeds from such sales, as
authorized from time to time by the Company’s board of directors or a duly
authorized committee thereof or, in connection with any amendment, revision or
modification of such minimum price or maximum Share number or amount, a new
certificate with respect thereto and (ii) on each date specified in Section
3(j) and on such other dates as reasonably requested by Agent, the Agent shall
have received a certificate of executive officers of the Company, one of whom
shall be the Chief Financial Officer, Chief Accounting Officer, Treasurer, or
Executive Vice President in the area of capital markets and investments, dated
as of the date thereof, to the effect that (A) there has been no Material
Adverse Effect since the date as of which information is given in the General
Disclosure Package and the Prospectus as then amended or supplemented, (B) the
representations and warranties in Section 1 hereof are true and correct as of
such date and (C) the Company has complied with all of the agreements entered
into in connection with the transaction contemplated herein and satisfied all
conditions on its part to be performed or satisfied on or prior to the date in
the certificate.


(f)           Since the date of the latest audited financial statements then
included or incorporated by reference in the General Disclosure Package and the
Prospectus, no Material Adverse Effect shall have occurred.


(g)           The Company shall have complied with the provisions of Section
3(c) hereof with respect to the timely furnishing of prospectuses.


(h)           On such dates as reasonably requested by the Agent, the Company
shall have conducted due diligence sessions, in form and substance satisfactory
to the Agent.


(i)           All filings with the Commission, if any, required by Rule 424
under the 1933 Act to have been filed by each Applicable Time or related
Settlement Date shall have been made within the applicable time period
prescribed for such filing by Rule 424 (without reliance on Rule 424(b)(8)).


 
14

--------------------------------------------------------------------------------

 
 
(j)           The Shares shall have received approval for listing on Nasdaq
prior to the first Settlement Date.


(k)           Prior to any Settlement Date, the Company shall have furnished to
the Agent such further information, documents or certificates as the Agent may
reasonably request.
 
Section 7.  Indemnification.


(a)           The Company will indemnify and hold harmless the Agent against any
losses, claims, damages or liabilities, joint or several, to which the Agent may
become subject, under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, the Basic Prospectus, the Prospectus
Supplement or the Prospectus or any amendment or supplement thereto, any Issuer
Free Writing Prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the 1933 Act, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Agent for any legal or other expenses reasonably incurred
by the Agent in connection with investigating or defending any such action or
claim as such expenses are incurred; provided, however, that the Company shall
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in the Registration
Statement, the Basic Prospectus, the Prospectus Supplement or the Prospectus, or
any amendment or supplement thereto, or any Issuer Free Writing Prospectus, in
reliance upon and in strict conformity with written information furnished to the
Company by the Agent expressly for use therein.
 
(b)           The Agent will indemnify and hold harmless the Company against any
losses, claims, damages or liabilities to which the Company may become subject,
under the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Basic Prospectus, the Prospectus Supplement or the
Prospectus, or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Registration Statement, the Basic
Prospectus, the Prospectus Supplement or the Prospectus, or any such amendment
or supplement thereto, or any Issuer Free Writing Prospectus, in reliance upon
and in strict conformity with written information furnished to the Company by
the Agent expressly for use therein; and will reimburse the Company for any
legal or other expenses reasonably incurred by the Company in connection with
investigating or defending any such action or claim as such expenses are
incurred.


(c)           Promptly after receipt by an indemnified party under subsection
(a) or (b) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party otherwise than under such subsection except and then only
to the extent such indemnifying party is materially prejudiced thereby. In case
any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under this
Section 7 for any legal expenses of other counsel or any other expenses, in each
case subsequently incurred by such indemnified party, in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party shall, without the written consent of the indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.


 
15

--------------------------------------------------------------------------------

 
 
(d)           If the indemnification provided for in this Section 7 is
unavailable to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Agent on the other from the offering of
the Shares to which such loss, claim, damage or liability (or action in respect
thereof) relates. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law, then each indemnifying
party shall contribute to such amount paid or payable by such indemnified party
in such proportion as is appropriate to reflect not only such relative benefits
but also the relative fault of the Company on the one hand and the Agent on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions in respect thereof), as well
as any other relevant equitable considerations. The relative benefits received
by the Company on the one hand and the Agent on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total commissions
received by the Agent.  The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Agent on the other
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The Company and
the Agent agree that it would not be just and equitable if contribution pursuant
to this subsection (d) were determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d).  The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this subsection (d), the Agent
shall not be required to contribute any amount in excess of the amount by which
the total compensation received by the Agent with respect to sales of the Shares
sold by it to the public exceeds the amount of any damages which the Agent has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.


(e)           The obligations of the Company under this Section 7 shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to the directors, officers, employees,
attorneys and agents of the Agent and to each person, if any, who controls the
Agent within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934
Act and each broker dealer affiliate of the Agent; and the obligations of the
Agent under this Section 7 shall be in addition to any liability which the Agent
may otherwise have and shall extend, upon the same terms and conditions, to each
director, officer, employee, attorney and agent of the Company and to each
person, if any, who controls the Company within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act.


Section 8.  Representations, Warranties and Agreements to Survive Delivery.  The
respective indemnities, agreements, representations, warranties and other
statements of the Company and the Agent, as set forth in this Agreement or made
by or on behalf of them, respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation (or any statement as
to the results thereof) made by or on behalf of the Agent or any controlling
person of the Agent, or the Company, or any officer or director or controlling
person of the Company, and shall survive delivery of and payment for the Shares.


Section 9.  No Advisory or Fiduciary Relationship.  The Company acknowledges and
agrees that (i) the Agent is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of Shares
contemplated hereby (including in connection with determining the terms of such
offering) and (ii) the Agent has not assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Agent has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iii) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Agent has rendered advisory services of any nature or
respect, or owe a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.


 
16

--------------------------------------------------------------------------------

 
 
Section 10. Termination.


(a)           Unless earlier terminated pursuant to this Section 10, this
Agreement shall automatically terminate upon the earliest to occur of (i) the
sale of the all of the Shares on the terms and conditions set forth in this
Agreement, (ii) February 11, 2016, or (iii) termination of the Agreement
pursuant to Section 10(b), (c) or (d) below.


(b)           The Company shall have the right, by giving written notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time.  Any such termination shall be without liability of any party to any other
party, except that (i) with respect to any pending sale through the Agent for
the Company, the obligations of the Company, including in respect of
compensation of the Agent, shall remain in full force and effect notwithstanding
such termination; and (ii) the provisions of Section 1, Section 5(b), Section 7
and Section 8 of this Agreement shall remain in full force and effect
notwithstanding such termination.


(c)           The Agent shall have the right, by giving written notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time.  Any such termination shall be without liability of any party to any other
party except that the provisions of Section 1, Section 5(b), Section 7 and
Section 8 of this Agreement shall remain in full force and effect
notwithstanding such termination.


(d)           This Agreement shall remain in full force and effect until and
unless terminated pursuant to Section 10(a); (b) or (c) above or otherwise by
mutual agreement of the parties; provided that any such termination by mutual
agreement or pursuant to this clause (d) shall in all cases be deemed to provide
that Section 1, Section 5(b), Section 7 and Section 8 of this Agreement shall
remain in full force and effect.


(d)           Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Agent or the Company, as the case may be.  If such termination
shall occur prior to the Settlement Date for any sale of Shares, such sale shall
settle in accordance with the provisions of Section 2(h) hereof.


(e)           In the case of any purchase by the Agent pursuant to a Terms
Agreement, the Agent may terminate this Agreement, at any time at or prior to
the Settlement Date (i) if there has been, since the time of execution of this
Agreement or since the respective dates as of which information is given in the
General Disclosure Package or the Prospectus, any Material Adverse Effect, or
(ii) if there has occurred any material adverse change in the financial markets
in the United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Agent, impracticable or inadvisable
to market the Shares or to enforce contracts for the sale of Shares, or (iii) if
trading in any securities of the Company has been suspended or materially
limited by the Commission or Nasdaq, or if trading generally on Nasdaq or the
New York Stock Exchange has been suspended or materially limited, or minimum or
maximum prices for trading have been fixed, or maximum ranges for prices have
been required, by any of said exchanges or by such system or by order of the
Commission, FINRA or any other governmental authority, or (iv) a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States, or (v) if a banking moratorium has been
declared by either Federal or New York authorities.


Section 11.  Notices.  All statements, requests, notices and agreements
hereunder shall be in writing, and if to Stifel Nicolaus shall be delivered or
sent by mail, telex or facsimile transmission to:



 
Stifel, Nicolaus & Company, Incorporated

 
One South Street, 15th Floor

 
Baltimore, Maryland 21202

 
Fax No.  (443) 224-1273

 
Attention: Syndicate Department



 
17

--------------------------------------------------------------------------------

 


 
and if to the Company to:



 
Discovery Laboratories, Inc.

 
2600 Kelly Road, Suite 100

 
Warrington, PA  18976

 
Fax No. (215) 488-9557

 
Attention: Mary B. Templeton, Esq.

 
Senior Vice President and General Counsel

 
Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.


Section 12.  Parties.  This Agreement shall be binding upon, and inure solely to
the benefit of, the Agent and the Company and, to the extent provided in
Sections 7 and 8 hereof, the officers, directors, employees, attorneys and
agents of the Company and the Agent and each person who controls the Company or
the Agent, and their respective heirs, executors, administrators, successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement.  No purchaser of Shares through the Agent shall be deemed a
successor or assign by reason merely of such purchase.


Section 13.  Time of the Essence.  Time shall be of the essence of this
Agreement.  As used herein, the term “business day” shall mean any day when the
Commission’s office in Washington, D.C. is open for business.
 
Section 14.  Waiver of Jury Trial.  The Company and the Agent hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.


Section 15.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
PRINCIPLES OF CONFLICTS OF LAW.


Section 16.  Counterparts.  This Agreement and any Terms Agreement may be
executed by any one or more of the parties hereto and thereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same
instrument.  This Agreement and any Terms Agreement may be delivered by any
party by facsimile or other electronic transmission.


Section 17.   Severability.  The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof.  If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
 
 
18

--------------------------------------------------------------------------------

 
 
If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.



 
Very truly yours,
         
DISCOVERY LABORATORIES, INC.
           
By:
/s/ John G. Cooper       John G. Cooper       President and Chief Executive
Officer  


Accepted as of the date hereof:                   STIFEL, NICOLAUS & COMPANY,
INCORPORATED                     By:  /s/ Daniel J. Covatta          
Daniel J. Covatta
         
Managing Director
       

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1


Subsidiaries
 
Acute Therapeutics, Inc., a Delaware corporation
 
 
 

--------------------------------------------------------------------------------

 
 
Annex 1
 
DISCOVERY LABORATORIES, INC.
 
Common Stock
($0.001 par value per share)
 
TERMS AGREEMENT
 
STIFEL, NICOLAUS & COMPANY, INCORPORATED
One South Street, 15th Floor
Baltimore, MD 21202
Attn: Syndicate Department


Ladies and Gentlemen:
 
DISCOVERY LABORATORIES, INC., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein and in the At-the-Market
Equity Offering Sales Agreement, dated February 11, 2013 (the “Sales
Agreement”), between the Company and Stifel, Nicolaus & Company, Incorporated
(the “Agent”), to issue and sell to the Agent the securities specified in the
Schedule hereto (the “Purchased Securities”) [, and solely for the purpose of
covering over-allotments, to grant to the Agent the option to purchase the
additional securities specified in the Schedule hereto (the “Additional
Securities”)]*.
 
[The Agent shall have the right to purchase from the Company all or a portion of
the Additional Securities as may be necessary to cover over-allotments made in
connection with the offering of the Purchased Securities, at the same purchase
price per share to be paid by the Agent to the Company for the Purchased
Securities.  This option may be exercised by the Agent at any time (but not more
than once) on or before the thirtieth day following the date hereof, by written
notice to the Company. Such notice shall set forth the aggregate number of
shares of Additional Securities as to which the option is being exercised, and
the date and time when the Additional Securities are to be delivered (such date
and time being herein referred to as the “Option Closing Date”); provided,
however, that the Option Closing Date shall not be earlier than the Time of
Delivery (as set forth in the Schedule hereto) nor earlier than the second
business day after the date on which the option shall have been exercised nor
later than the fifth business day after the date on which the option shall have
been exercised. Payment of the purchase price for the Additional Securities
shall be made at the Option Closing Date in the same manner and at the same
office as the payment for the Purchased Securities.]*
 
Each of the provisions of the Sales Agreement not specifically related to the
solicitation by the Agent, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement [and] [,] the Applicable Time [and any Option
Closing Date]*, except that each representation and warranty in Section 1 of the
Sales Agreement which makes reference to the Prospectus (as therein defined)
shall be deemed to be a representation and warranty as of the date of the Sales
Agreement in relation to the Prospectus, and also a representation and warranty
as of the date of this Terms Agreement [and] [,] the Settlement Date [and any
Option Closing Date]* in relation to the Prospectus as amended and supplemented
to relate to the Purchased Securities.
 
An amendment to the Registration Statement (as defined in the Sales Agreement),
or a supplement to the Prospectus, as the case may be, relating to the Purchased
Securities [and the Additional Securities]*, in the form heretofore delivered to
the Agent is now proposed to be filed with the Securities and Exchange
Commission.
 
Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated herein by reference, the Company agrees to issue and sell
to the Agent and the latter agrees to purchase from the Company the number of
shares of the Purchased Securities at the time and place and at the purchase
price set forth in the Schedule hereto.
 
 
 

--------------------------------------------------------------------------------

 
If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.
 

 
Very truly yours,
         
DISCOVERY LABORATORIES, INC.
         
 
By:
      Name :       Tilte :    


Accepted as of the date hereof:                 STIFEL, NICOLAUS & COMPANY,
INCORPORATED                     By:           Name:           Title:          

 
*           Include only if the Agent has an over-allotment option
 
 

--------------------------------------------------------------------------------